DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 12, 2020.  Claims 1, 3, and 13 were amended.  Claim 21 was added.  Claim 2 is a canceled claim.  Claims 1 and 3-21 are pending.
The rejection of claims 1-9 under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US 2016/0149139 A1) is withdrawn due to the amendment received November 12, 2020.
The rejection of claims 10-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0149139 A) is withdrawn due to the amendment received November 12, 2020.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0149139 A) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the amendment received November 12, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaru et al. (WO 2010/004877 A1; Note:  WO document was cited on 09/08/2018 I.D.S. and a machine translation copy is provided with this office communication).
Tamaru et al. discloses compounds for an organic electroluminescent element (see title).  The following compound H-26 (see par. 71) anticipates formula I where the Core is of formula IIIb:

    PNG
    media_image1.png
    72
    258
    media_image1.png
    Greyscale
.
The compound H-26 corresponds to instant formula IIIb where c is zero and R3 are an alkyl substituent and to formula II where n is zero and R1 are not present.
Regarding claim 9, the compound shown above as exemplified by Tamaru et al. is within the defined instant formula (I) claimed by applicant and is considered inherently to have the same properties.  According to MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakuma et al. (US 2009/0030202 A1).
Iwakuma et al. exemplifies the following compounds #9, #10 and #11 (see pages 7-8):

    PNG
    media_image2.png
    247
    263
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    234
    268
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    248
    260
    media_image4.png
    Greyscale
.
The compounds anticipate instant formula (I) where X is O, n is zero, Core is formula IIIa where Ar1 is phenylene, a is 1, R2 is formula II and b is 1.
Regarding claim 9, the compounds shown above as exemplified by Iwakuma et al. are within the defined instant formula (I) claimed by applicant and is considered inherently to have the same properties.  According to MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2007/0224446 A1).
Regarding compound claims 1, 3 and 21, Nakano et al. teaches the following general formula (2) for compounds in an organic electroluminescence device (see par. 48):

    PNG
    media_image5.png
    139
    282
    media_image5.png
    Greyscale
.
In the compound X may be selected as sulfur or oxygen (see par. 50) and R9 may be selected as a heterocyclic group having 3 to 20 carbon atoms (see par. 49) where heterocyclic group may be specifically selected as a 2-dibenzofuranyl or 2-dibenzothiophenyl group (see par. 62 at end of paragraph portion on page 7).  Regarding an instant R2 substituent, the Nakano R8 and R10 to R12 groups may be hydrogen, alkyl, or heterocyclic group such as 2-dibenzofuranyl or 2-dibenzothiophene (see par. 49, 59, 62).  While Nakano does not appear to show an example formula (2) compound where R9 is selected as 2-dibenzofuran or 2-dibenzothiophene and a further R group of the phenyl is selected as alkyl or a group of instant formula II, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a formula (2) compound comprising the selected substituent groups, 
Regarding claim 9, Nakano et al. compounds discussed above are within the defined instant formula (I) claimed by applicant and are considered to have the same properties, absent otherwise.  According to MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Regarding claims 10 and 11: 
Preferably the material is used as host material in an EL device (see par. 86).  A phosphorescent dopant may be used as the light emitting dopant (see par. 90).
Regarding claim 12:
Par. 3 teaches it is known to select material emitting in the visible region including blue light emission materials for an organic EL device (see par. 3 and also claim 14 on page 42).
Regarding claim 13:
At least light emitting dopant “K-12” comprises a phenyltriazole ligand (see page 18, right column, second compound from top).

The material may be in a solution with solvent as the compound may be deposited in a coating process from a solution prepared by dissolving the compound into solvent (see par. 147).
Regarding claims 15 and 16:
The material and dopant form a light emitting layer of a device (see claims 6, 7, 9 on page 42).
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2007/0224446 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Nakano et al. is relied upon as set forth above for the rejection of claims 1 and 15.
It is not seen where Nakagawa et al. specifically describes forming an additional light emitting layer in the device or forming an element with overall white light emission.  Nakagawa et al. teaches in analogous art that organic electroluminescent devices may be formed with multiple light emitting layers in order to achieve a desired light (i.e., white light) from the device (see par. 140-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with more than one light emitting layer in order to achieve a desired output of light such as white light from the device.  One would expect to achieve an operational light emitting device comprising materials and layers known in the art with a predictable result and a reasonable expectation of success.  
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 10-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (US 2009/0030202 A1).
Iwakuma et al. is relied upon as set forth above for the rejection of claim 1.
Regarding device claims and especially claims 15, 16, and 19, Iwakuma et al. does not appear to show making example devices with example compounds #9, #10, and #11 specifically, but does teach other example compounds as disclosed are used as host material in an EL device (see Table 1 and par. 158-162).
Regarding claims 10-11, dopant material may include phosphorescent compounds (see par. 46). 
Regarding claim 12, the dopant may be a blue emitting complex (see par. 47 and claim 19).
Regarding claim 14, when synthesized the materials are in solution prior to evaporation (see 120).

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to form a composition for use in a layer of an EL device with the selected compounds #9, #10 or #11 described above, because Iwakuma et al. teaches the material for use in forming a mixed material layer in an EL device structure.  One would expect to achieve an operational device formed of the disclosed materials with a predictable result and a reasonable expectation of success.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (US 2009/0030202 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Iwakuma et al. is relied upon as set forth above for the rejection of claims 1 and 15.
It is not seen where Iwakuma et al. specifically describes forming an additional light emitting layer in the device or forming an element with overall white light emission.  Nakagawa et al. teaches in analogous art that organic electroluminescent devices may be formed with multiple light emitting layers in order to achieve a desired light (i.e., white light) from the device (see par. 140-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with more than one light emitting layer in order to achieve a desired output of light such as white light from the device.  One would expect to achieve an operational light emitting device comprising materials and layers known in the art with a predictable result and a reasonable expectation of success.  
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (WO 2010/004877 A1).
Tamaru et al. is relied upon as set forth above for the rejection of claim 1.
Tamaru et al. discloses compounds for an organic electroluminescent element (see title).  The following compound H-26 (see par. 71) anticipates formula I where the Core is of formula IIIb as discussed above:

    PNG
    media_image1.png
    72
    258
    media_image1.png
    Greyscale
.
The compound H-26 corresponds to instant formula IIIb where c is zero and R3 are an alkyl substituent and to formula II where n is zero and R1 are not present.  
It is not seen where Tamaru specifically selected example compound H-26 for forming an example device structure; however, the device examples show using the “H” compounds as host 
Tamaru discloses blue emitting light may be selected as the desired light (see par. 305) and that a combination of elements may result in overall white light emission (see par. 305) (per instant claims 12, 17, 18).
	Light emitting layers may be formed from solution (see par. 307) (per instant claims 14, 19 and 20).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to render obvious compounds of instant formula I where the Core is selected as the very specific formula IIIb as recited in claims 6 to 8.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Osaka et al. (US 2012/0061651 A1) teaches dibenzofuran and dibenzothiophene derivatives where the respective dibenzofuran or dibenzothiophene groups are linked through phenylene groups.  The derivatives differ from the recited derivatives due to the bonding positions of the dibenzofuran or dibenzothiophene groups to the phenylene group linkage groups (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786